Title: To George Washington from Brigadier General Charles Scott, 14 January 1778
From: Scott, Charles
To: Washington, George



Sir,
Camp near Valley Forge Jany 14th 78

As Genl Weedon and I have consulted together with regard to the Arrangement of the Army &c., I would not wish to trouble Your Excellency with reading over the same thing a second time—I approve of every thing he has wrote on that head and refer you to his letter, with this addition, That our light Corps be augmented to at least, One thousand men, Half of which should be Riflemen and the other half Musqueteers, All chosen men, and under the command of Officers of known Bravery, without paying any Attention to Seniority or States. One hundred horsemen of the same Stamp should be annex’d to, and do duty with this Corps. As much is to be expected of these troops the greatest Care should be taken in the choice of the Officers.
Instead of printed Furloughs, I would recommend Regimental Seals for furloughs, discharges, &c. This would prevent any deception.

In order to prevent the Soldiers selling their Cloths I could wish the Buttons might be number’d with the Regiment they belong to—I have the honor to be Your Excellencys obt Servt

Chs Scott

